Glennon, J.
(dissenting). There is ample testimony in the record to support the verdict of the jury that Ernest Temple Hargrove, at the time of the execution of the paper offered for probate, was not of sound and disposing mind and memory. In the course of his charge to the jury, the surrogate clearly stated the issue between the parties to the will contest in the following language: “ You can well see that this question is a comparatively simple one. I do not mean by that that it may be simple for you to decide, but I think the issue is simple. It comes down to the issue as to whether or not Mrs. Neres did tell Mr. Hargrove that these children were not bis, for of course, if she told him that, and she was the mother of these children, then of course he had ample basis in fact for his belief that these children were not his. However, if her testimony is truthful, that she never told, him of this as he says she did, then if this was the mere creature of his imagination, you may find that he was suffering from an insane delusion on this subject.”
At the conclusion of the charge, counsel for the proponent said in part: “ With that addition, if your Honor please, the proponent is entirely satisfied with your Honor’s charge.”
The evidence clearly shows that William Archibald Temple Hargrove, who was born in Brussels, Belgium, in February, 1902, is the legitimate son of Ernest Temple Hargrove, deceased, and the latter’s former wife, Aim.ee Neres, and that Joan Leona Constance Hargrove, who was born on August 14, 1904, in Dresden, Germany, is the legitimate daughter of the same parents. At the outset it might be well to note that the son bears in part the given name of the decedent, whereas the daughter, as part of her name, was christened Constance, after the decedent’s sister.
*207The decedent first became acquainted with Aimee Neres, nee Neresheimer, when she was about twelve years of age. At that time she lived with her parents in Bayside, Long Island.
When Mrs. Neres was fourteen years of age, in 1897, the decedent proposed marriage to her and took her to England, under the chaperonage of his sister Constance, to meet his parents. He repeated his proposal upon their return from England, but her father objected to the marriage at that time on account of her age and sent her to a convent in Canada, where she remained for a year and a half. When Mrs. Neres became sixteen years of age, the marriage took place.
They went to England on their honeymoon and thence to the Peace Conference at the Hague. In connection with his work, which we do not deem necessary to go into at this time, they traveled throughout the world. The testimony of Mrs. Neres indicates that their son was conceived in Australia and born in Brussels, while the daughter was conceived in Paris and born, as heretofore noted, in Dresden.
About 1905, they returned to the United States and went to Boulder, Col., to the home where Mrs. Neres’ parents then resided and later they moved to Denver, where they took up a residence. We do not believe it necessary to refer at any length to the divorce which was obtained by Mrs. Neres in 1906, since the speed with which it was effected has been covered in the majority opinion.
In his application, sworn to by the decedent on December 12, 1907, to set aside the divorce which Mrs. Neres had obtained, the decedent said in part: “ That your petitioner then and there informed said Smith, as his said attorney, that such divorce proceedings would bring disgrace upon the children of said plaintiff and your petitioner, and that he, your petitioner, would resist such proceedings to the utmost, and asked said Smith to aid him in pacifying and conciliating said plaintiff in order to avoid said proposed action for divorce.”
It must be conceded that the children, to whom reference was made in the quoted sentence, were his son William and bis daughter Joan, and still the decedent under date of February 20, 1920, made the following affidavit which appears in the record:
“ Ernest Temple Hargrove
10 Horatio Street
New York
“ Ernest Temple Hargrove of the city and county of New York, being duly sworn, deposeth and saith that he was married to a girl named Amy Neresheimer of Bayside, Long Island, toward the end of the year 1899, though he is not certain of this date; that *208he took this woman to Europe with him as his wife and that they also visited South Africa and Australia; that said woman gave birth to two children, the first a boy, born in Brussels, and the second a girl born near Dresden; that in 1894 or 1895, deponent took this woman with the two said children to Denver, Colorado, where her parents were then living; that deponent engaged in business with said woman’s father, and with a Denver lawyer named Milton Smith; that within a year of their arrival in Denver, said woman declared her determination to obtain a divorce from deponent; that deponent, knowing she had no grounds for a divorce, thereupon requested said Milton Smith to speak to said woman and to tell her she could not obtain a divorce; that said Milton Smith, to the amazement of deponent, assured him that any woman could get a divorce in Colorado who for any reason whatever was dissatisfied with her husband, showing deponent law books and recent decisions to substantiate this statement; that said Milton Smith urged deponent, so as to avoid publicity and scandal, to concede said woman a divorce, stating to deponent that in all probability a reconciliation would take place in six months; that deponent was at last persuaded and that said woman obtained a decree of divorce within a few weeks thereafter; that within two weeks after said divorce had been obtained by her, deponent learned that Milton Smith had at the same time divorced his own wife, and that Milton Smith had at once married deponent’s former wife; that deponent, realizing he had been tricked, was angry, and at an interview with his former wife insisted that she must confess the whole truth to deponent about the past; that said woman thereupon confessed that she had cohabited with a number of men, whose names she gave, after her marriage with deponent, and that two of these men, one a citizen of Chicago, whose name deponent has forgotten, and another a German doctor, whose name was Weidner, were respectively the fathers of her two children; said woman reminded deponent of certain facts, which at the time he had not understood, and which tended to prove that he himself could not have been the father of said children; that deponent shortly thereafter visited Chicago and accused said man, a citizen of Chicago, of being the father of the older of two said children; that said man confessed that he had cohabited with said woman and that said woman at that time had declared her intense desire to have a child by him and that they had cohabited together a number of times at her solicitation; that deponent later verified the other statements said woman made to him during said interview, and that deponent obtained absolute evidence that neither of said children was his; that deponent also investigated said woman’s life prior to her marriage to him and learned that she *209had been common property in and around Bayside, Flushing, and other small towns on Long Island, prior to said marriage, and that she had been notorious as an immoral character; that deponent knows said woman to be grasping and unscrupulous, and that he makes this affidavit to facilitate the task of the executors of his will in the event that said woman or her children should dare to claim any share of deponent’s estate in spite of the explicit terms of said will; and that deponent swears that said woman married deponent under false pretenses and by lying and by concealing vital facts, and that deponent has no children, by her or by any other woman.
“ In testimony whereof, deponent hath hereunto subscribed his name and affixed his seal on this twentieth day of February in the year 1920.
“ ERNEST TEMPLE HARGROVE.”
Since the jury had this exhibit before it, they must have realized that the alleged confession of Aimee Neres as to her intimacy with the citizen of Chicago, who might be styled as the forgotten man, and the German doctor, were the expressions of a mind afflicted with a delusion as to the paternity of his children who would be, under normal conditions, the natural objects of his bounty. If the vigorous denials of Aimee Neres as to these groundless charges of misconduct be cast aside, although the jury had the right to believe her denials and did so, we may ask when was the so-called confession obtained? Manifestly, it could not have been immediately subsequent to her marriage with Milton Smith since, as we have heretofore pointed out, in his affidavit of December, 1907, the decedent indicated that these, his two children, were then uppermost in his mind. Neither could it have been at the chance meeting in a book store in New York in September, 1921, where in the first instance the decedent failed to recognize his former wife and upon being apprised of her identity, the record shows that he fled. Furthermore, that meeting took place about a year after the affidavit of February 20, 1920, was sworn to.
The jury undoubtedly noted that part of the affidavit wherein the decedent referred to his investigations of Aimee Neres’ fife as a child and stated that she had been “ common property ” in and around Bayside, Flushing, and other small towns on Long Island. The marriage it will be remembered took place when she was only sixteen years of age, very shortly after she left the school in Canada.
It seems almost absurd to believe that an intensely religious man, which concededly the decedent was, could have subscribed his name, affixed his seal and sworn to a document containing *210such outlandish statements if he was not suffering from an insane delusion concerning his children who normally would be the proper objects of his bounty.
We of the minority do not doubt for a moment that in other matters the decedent was capable of sound reasoning. He was, what- might be termed, an outstanding success in the business world. Still we repeat that in so far as his children were concerned, he was suffering from an insane delusion.
The question here involved is similar to that which appeared in Riggs v. American Tract Society (95 N. Y. 503) wherein Judge Danforth said, in part:
“ The trial judge * * * confined their [the jury’s] inquiry to the question whether he was affected with insane delusions in regard to the persons who were the natural objects of his bounty * * * and left them to say * * * whether that delusion * * * ‘ so took possession of his mind that he could not act upon that subject with sense.’ * * *.
“ The law was well stated. If delusion existed upon one subject, he was as to that of unsound mind, although in regard to other subjects he might reason and act like a rational man.”
The facts disclosed in the case now under consideration clearly raised an issue for the jury and may not be disposed of by the court as an issue of law. In Matter of Barney (185 App. Div. 782, 794), this court, through Laughlin, J., said: “ The well-settled rule in this class of cases is that if there be more than a mere scintilla of evidence tending to show incompetency to make a will and of such a character that different inferences may fairly be drawn therefrom, the case must be decided as one of fact and if the trial be before a jury it must be left with the jury. (Hagan v. Sone, 174 N. Y. 317.) ” (See, also, Matter of Eno, 196 App. Div. 131, 155.)
We are in accord with the views expressed in the majority opinion with reference to the contestants’ cross-appeal which pertains to the so-called codicil. We rest our. conclusion solely upon the proposition that the jury had ample evidence before it to reach a verdict to sustain the finding that at the time of the execution of the paper offered for probate Ernest Temple Hargrove was not of sound and disposing mind and memory.
Dore, J., concurs.
Decree, so far as appealed from by the contestants, unanimously affirmed. Decree, so far as appealed from by the proponent, reversed, with costs to said appellant payable out of the estate, the will admitted to probate, and proceeding remitted to the Surrogate’s Court in accordance with opinion.